ON MOTION TO DISMISS
PER CURIAM.
The notice of appeal herein not having been timely filed in the office of the clerk of the correct court, we are obliged to grant appellee’s motion to dismiss on jurisdictional grounds, insofar as the same purports to vest this court with jurisdiction to review the order rendered September 18, 1972, by the County Judge’s Court in and for Gadsden County, Florida, in Case No. 2536, therein lately pending. State v. Carroll, 102 So.2d 129 (Fla.1958).
Dismissed.
SPECTOR, C. J., and RAWLS and JOHNSON, JJ„ concur.